Citation Nr: 1545610	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for diplopia.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for coronary artery disease/ischemic heart disease.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral leg disability, including secondary to bilateral pes planus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from September 2011, March 2012, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral pes planus and for bilateral leg disorders are addressed below.  The remaining issues are being remanded.


FINDINGS OF FACT

1.  In an unappealed November 2002 rating decision, the RO denied the Veteran's initial claim seeking entitlement to service connection for bilateral pes planus.

2.  In February 2005, the Veteran filed to reopen his claim seeking entitlement to service connection for bilateral pes planus.  This claim was eventually denied by an unappealed Board decision in August 2008.

3.  In March 2009, the Veteran filed to reopen his claim seeking entitlement to service connection for bilateral pes planus.  In an unappealed June 2009 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim.

4.  New evidence associated with the claims file since the March 2009 rating decision, when considered by itself or in connection with evidence previously assembled, does not raise a reasonable possibility of substantiating the claim of service connection for pes planus with VA's assistance.

5.  In an unappealed June 2009 rating decision, the RO the denied the Veteran's claim seeking entitlement to service connection for bilateral leg disability, including secondary to bilateral pes planus.  

6.  New evidence associated with the claims file since the June 2009 RO decision, when considered by itself or in connection with evidence previously assembled, does not raise a reasonable possibility of substantiating the claim of service connection for bilateral leg disability, including secondary to bilateral pes planus, with VA's assistance.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision which determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the Veteran's claim of entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The June 2009 rating decision that denied the Veteran's claim of service connection for bilateral leg disability, including secondary to bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  The criteria for reopening the Veteran's claim of entitlement to service connection for bilateral leg disability, including secondary to bilateral pes planus, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran was provided a notification letter in December 2013 that satisfied the duty to notify provisions prior to the initial adjudication of this matter in December 2013.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records and his identified private and VA treatment records relating to his feet and lower extremities.  It has also afforded him opportunity to present testimony, written statements, and evidence in support of his claims.  

VA is not required to provide a medical examination or opinion to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination or opinion, as new and material evidence was not submitted and, as discussed further below, evidence submitted does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis and cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 116-18. 

In August 2013, the Veteran submitted copies of his service treatment records for inclusion in his claims file.  These records are duplicative of service treatment records previously of record, and therefore, reconsideration of the Veteran's claims to reopen is not warranted.  38 C.F.R. § 3.156(c).

A.  Pes Planus

Historically, the Veteran filed his initial claim seeking service connection for bilateral pes planus in January 2002.  In an unappealed November 2002 rating decision, the RO denied the Veteran's initial claim seeking entitlement to service connection or bilateral pes planus.  Specifically, the rating decision found that the Veteran's bilateral pes planus existed prior to his military service, and that there was no evidence that it permanently worsened as a result of his military service.  

In February 2005, the Veteran filed to reopen his claim seeking entitlement to service connection for bilateral pes planus.  This claim was eventually denied by a Board decision in August 2008.  The Veteran did not appeal the Board's determination to the United States Court of Appeals for Veterans Claims.  The August 2008 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2015).

At the time of the August 2008 decision, the record included the Veteran's service treatment records, as well as his post service treatment records which showed treatment for and diagnoses of bilateral pes planus.  The evidence of record further included a November 2007 VA medical examination and opinion which concluded that it was "less likely than not" that the Veteran's military service aggravated his preexisting pes planus.

In March 2009, the Veteran filed to reopen his claim seeking entitlement to service connection for bilateral pes planus.  In a June 2009 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim seeking entitlement to service connection for pes planus.  The Veteran did not timely file an appeal of this decision, and it is final.  38 C.F.R. § 20.302.

In October 2013, the Veteran filed his present claim to reopen the issue of entitlement to service connection for bilateral pes planus.  In December 2013, the RO issued a rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

In support of his claim to reopen, the Veteran submitted updated treatment records showing ongoing treatment for bilateral pes planus.  He has also submitted statements and testimony indicating that the problems with his flat feet began during, were aggravated by, and have continued to worsen ever since his military service.

Although this evidence is "new" in that it was not of record at the time of the June 2009 RO decision, the Board concludes that the evidence which was submitted since the June 2009 rating decision is not "material".  Even when presumed credible, the statements and testimony of the Veteran are the same as prior assertions which have already been considered by VA.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  Moreover, the newly received VA treatment records simply show continued complaints of and treatment for bilateral pes planus.  

Accordingly, the evidence received since the June 2009 rating decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.  38 C.F.R. § 3.156(a).  As the Veteran has failed to submit new and material evidence showing or even suggesting his bilateral pes planus was aggravated during his military service, reopening the claim is not warranted in this instance. 

As new and material evidence to reopen the finally disallowed claim has not been received for the issue of entitlement to service connection for bilateral pes planus, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Bilateral Leg Disability, including Secondary to Bilateral Pes Planus

The Veteran filed his original claim seeking service connection for bilateral leg disability, secondary to bilateral foot condition, in March 2009.  The RO denied the Veteran's claim in a June 2009 rating decision.  

The June 2009 rating decision found no evidence of a bilateral leg disability having been incurred in or aggravated during the Veteran's military service.  The RO further noted that service connection had not been established for a foot disability, and therefore service connection for a bilateral leg disability is not warranted on a secondary basis.

Although the Veteran timely filed a notice of disagreement with the RO's June 2009 rating decision, he did not timely file an appeal of this decision following the RO's issuance of statement of the case in January 2010.  Accordingly, the June 2009 rating decision is final.  38 C.F.R. § 20.302.  

In October 2013, the Veteran filed his present attempt to reopen his claim seeking entitlement to service connection for bilateral leg disability, including secondary to bilateral pes planus.  In December 2013, the RO issued a rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995).

In support of the Veteran's claim to reopen, he submitted updated treatment records showing ongoing treatment for bilateral pes planus and ankle pain.  He has also submitted statements and testimony indicating that his bilateral pes planus has resulted in bilateral ankle and lower extremity disability.

Although this evidence is "new" in that it was not of record at the time of the June 2009 rating decision, the Board concludes that the evidence which was submitted since the June 2009 rating decision is not "material".  Even when presumed credible, the statements and testimony of the Veteran are the same as prior assertions which have already been considered by VA.  Service connection has not been established for bilateral pes planus, and there remains no competent evidence suggesting a link between any current disability of the lower extremities and the Veteran's military service.

Accordingly, the evidence received since the June 2009 decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral leg disability.  38 C.F.R. § 3.156(a).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for bilateral leg disability, including secondary to bilateral pes planus, are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As new and material evidence to reopen the finally disallowed claim has not been received for the issue of entitlement to service connection for bilateral leg disability, including secondary to bilateral pes planus, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for pes planus is denied.

As new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for or bilateral leg disability, including secondary to bilateral pes planus, is denied.


REMAND

The Veteran is seeking compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke.  He is also seeking service connection for residuals of a stroke, diplopia, Parkinson's disease, and coronary artery disease/ischemic heart disease.  The Veteran contends that negligent medical care by VA in performing a cardiac catheterization in March 2010 led to his having a stroke.  Alternatively, he attributes each of these disabilities to his military service.

Additional Medical Records Available

At his hearing before the Board, the Veteran testified that he was first diagnosed with coronary artery disease at the McGuire VA Medical Center in Richmond, Virginia, after he had a heart attack or mini-stroke in late 1990 or early 1991.  These treatment records are not currently in the evidence of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

At his hearing before the Board in March 2015, the Veteran testified that he was treated by a private physician in Hopewell.  He indicated that this physician informed him that his stroke was the result of negligent VA medical care.  Treatment records from this physician are not currently in the evidence of record.

Under these circumstances, RO must, with the assistance of the Veteran, attempt to obtain all pertinent treatment records not presently of record.

Medical Opinion Required

Under VA laws and regulations, when a Veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2015).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the Veteran filed his claim after that date, he must show a degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

After reviewing the Veteran's claims file, the Board finds it necessary to remand this matter to schedule the Veteran for a VA examination and medical opinion to adequately address whether he has any additional disability as a result of the March 2010 cardiac catheterization procedure performed by VA and, if so, whether any additional disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all available treatment records from: (a) the doctor in Hopewell who reported that his stroke was the result of negligent VA medical care; (b) Dr. Matthews in Petersburg, Virginia; (c) his family doctor, Dr. Noah in district; and (d) Dr. Wong, neurologist.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the VA Medical Center in Richmond, Virginia, from January 1990 to April 2002.

All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded a VA examination to determine if he has any additional disability as a result of the cardiac catheterization procedure performed by VA in March 2010.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.   

The examiner must indicate if any current disability, including residuals of a stroke, diplopia, Parkinson's disease, coronary artery disease, and ischemic heart disease is an additional disability due to cardiac catheterization procedure performed at VA in March 2010.  If the examiner finds any additional disability due to the cardiac catheterization, it the additional disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in March 2010; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR did VA furnish the cardiac catheterization procedure in March 2010 without the Veteran's informed consent?

OR 

(2) Was the additional disability proximately caused by an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with VA's informed consent procedures.  38 C.F.R. § 17.32 (2015).  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

6.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900 (2015).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


